Citation Nr: 1546311	
Decision Date: 11/02/15    Archive Date: 11/10/15

DOCKET NO.  13-27 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for arthritis, to include rheumatoid arthritis, for the purpose of accrued benefits.

2.  Entitlement to service connection for bilateral hearing loss for the purpose of accrued benefits.

3.  Entitlement to service connection for tinnitus for the purpose of accrued benefits.

4.  Entitlement to special monthly compensation based on the need for the regular aid and attendance of another person for the purpose of accrued benefits.

5.  Entitlement to service connection for the cause of the veteran's death.

6.  Entitlement to nonservice-connected death (survivor's) pension.

REPRESENTATION

Appellant represented by:	Robert C. Brown Jr., Attorney


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from May 1957 to December 1960.  He died in September 2011.  The appellant is his surviving spouse.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

In addition to the issues currently before the Board, the appellant seeks entitlement to dependency and indemnity compensation pursuant to the provisions of 38 U.S.C.A. § 1151 (West 2014).  In this regard, in May 2012, the appellant filed a claim for service connection for the cause of the Veteran's, death.  That claim was denied in a November 2012 rating decision.  In a January 2013 notice of disagreement, however, the appellant's attorney also raised the issue of entitlement to dependency and indemnity compensation pursuant to the provisions of 38 U.S.C.A. § 1151.  No rating decision has ever addressed the question of entitlement to compensation pursuant to 38 U.S.C.A. § 1151.  Hence, the Board does not have jurisdiction of that issue.  Accordingly, the issue of entitlement to dependency and indemnity compensation pursuant to the provisions of 38 U.S.C.A. § 1151 is referred to the RO for issuance of a rating decision on that issue.  Should that claim be denied, the appellant is advised that she must perfect a timely appeal for the Board to exercise jurisdiction over it.  

Finally, the issues of entitlement to service connection for arthritis, to include rheumatoid arthritis, and special monthly compensation based on a need for aid and attendance for accrued purposes are remanded to the Agency of Original Jurisdiction (AOJ) for additional development.  VA will notify you if further action is required on your part.  


FINDINGS OF FACT

1.  A hearing loss disability, as defined by VA regulation, was not shown to have been present during the Veteran's service, or at any time thereafter.  

2.  Tinnitus is not shown to have been present in service, or at any time thereafter.

3.  The Veteran died in September 2011.  

4.  According to the Certificate of Death, the immediate cause of the Veteran's death was probable metastatic cancer with a mass in the chest.  Other significant conditions contributing to death were hypercalcaemia, benign prostatic hypertrophy, colitis, hypertension, and chronic obstructive pulmonary disease.  

5  The Veteran did not die as a result of a service-connected disability, nor did a service-connected disability cause or contribute substantially or materially to his death.  

6.  The Veteran did not have qualifying wartime service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by active military service, and a sensorineural hearing loss may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5121 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385, 3.1000 (2014).  

2.  Tinnitus was not incurred in or aggravated by active military service, and it may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5121 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.1000 (2014).  

3.  A disability incurred during or aggravated by active duty service did not cause or contribute substantially or materially to the Veteran's death. 38 U.S.C.A. §§ 1310 , 5103, 5103A (West 2014); 38 C.F.R. §§ 3.303 , 3.312 (2014).

4.  The criteria for entitlement to nonservice-connected death (survivor's) pension have not been met.  38 U.S.C.A. §§ 1513, 1521, 1541, 1543, 5103, 5103A (West 2014); 38 C.F.R. § 3.3 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In the case at hand, the requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to whether the appellant was provided the appropriate application form, or the completeness of her application.  VA notified the appellant in September 2011 and September 2012 of the information and evidence needed to substantiate and complete her claims, to include notice of what part of that evidence was to be provided by her, and what part VA would attempt to obtain.  

VA has also fulfilled its duty to assist the appellant in obtaining identified and available evidence needed to substantiate her claims.  Currently, there is no evidence that additional records have yet to be requested.  Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the appellant's appeal.  

In reaching this determination the Board has reviewed all the evidence in the Veteran's claims file, to include service treatment records, as well as VA (including Virtual VA and Veterans Benefits Management System) and private treatment records and examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the appellant's claims, and what the evidence in the claims file shows, or fails to show, with respect to those claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Service Connection for the Purpose of Accrued Benefits

The appellant (the widow of the Veteran) seeks entitlement to service connection for bilateral hearing loss and tinnitus for the purpose of accrued benefits.  In pertinent part, it is contended the Veteran's hearing loss and tinnitus had their origin during his period of active military service.

In that regard, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131.  Service connection may also be granted for any disease initially diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed disability, there must be competent evidence of that disability; medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed inservice disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Where a Veteran served for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946 (as in this case), and an organic disease of the nervous system, such as sensorineural hearing loss or tinnitus, becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  

For the purpose of applying the laws administered by the VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or greater; or when speech recognition scores utilizing the Maryland CNC test are less than 94 percent.  38 C.F.R. § 3.385 (2014).  

Periodic monetary benefits (other than insurance and servicemembers indemnity) authorized under laws administered by the Department of Veterans Affairs to which a payee was entitled at his death or under existing ratings or decisions, or those based on evidence in the file at the date of death, and due and unpaid, will first be paid to the Veteran's spouse, with "spouse" meaning the surviving spouse of the Veteran whose marriage meets the requirements of 38 C.F.R. § 3.1(j) or § 3.52 (2014).  

Applications for accrued benefits must be filed within one year after the date of death.  Evidence in the file at date of death means evidence in VA's possession on or before the date of the beneficiary's death, even if such evidence was not physically located in the VA claims folder on or before the date of death, in support of her claim for VA benefits pending on the date of death.  A claim for VA benefits pending on the date of death means a claim filed with VA that had not been finally adjudicated by VA on or before the date of death.  38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. § 3.1000 (2014).  

In the present case, the Veteran's claims of entitlement to service connection were pending at the time of his death.  The appellant's claims for service connection for the purpose of accrued benefits were received in May 2012, well within a year of the Veteran's death in September 2011.  Accordingly, she may proceed with her claims for accrued benefits.  

A review of the record shows that service treatment records are negative for history, complaints, or abnormal findings indicative of the presence of either hearing loss or tinnitus.  At the time of a November 1960 service separation examination the Veteran's ears were entirely within normal limits.  Hearing for both whispered and spoken voice was 15/15 bilaterally, and no pertinent diagnoses were noted.  

The evidence shows that during the course of VA outpatient treatment in January 2006, the Veteran's hearing was described as within normal limits.  Moreover, while in February 2010, many years following the Veteran's discharge from service, he was heard to complain of decreased hearing, no "hearing loss disability" pursuant to VA regulation was noted at that time.  Significantly, at no time, either in service or thereafter, did the Veteran receive either a diagnosis of or treatment for tinnitus.  

Based on the aforementioned, and in the absence of documented clinical evidence of "hearing loss disability" as that term is defined by VA at 38 C.F.R. § 3.385, or tinnitus, the appellant's claims for service connection must be denied.  

Service Connection for the Cause of the Veteran's Death

The appellant seeks entitlement to service connection for the cause of the Veteran's death.  In order to establish entitlement to that benefit the evidence must show that a disability incurred in or aggravated by service caused or contributed substantially to cause death.  For a service-connected disability to be the cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but, rather, it must be shown that there was a causal connection.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2014).  

There are primary causes of death which, by their very nature, are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have had a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such a condition affected a vital organ, and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4) (2014).  

In the case at hand, and as noted above, a review of the record discloses that the Veteran died on September [redacted], 2011.  According to the Certificate of Death, the immediate cause of the Veteran's death was probable metastatic cancer with a mass in the chest.  Other significant conditions contributing to death were hypercalcaemia, benign prostatic hypertrophy, colitis, hypertension, and chronic obstructive pulmonary disease.  There is no evidence whatsoever that any form of arthritis played a role in the cause of the Veteran's death.  At the time of the Veteran's death, service connection was not in effect for any disability.  

Service treatment records, it should be noted, are entirely negative for metastatic cancer, or, for that matter, any of the other disabilities which reportedly played a part in the Veteran's death.  While in 2008, many years following the Veteran's discharge from service, he underwent an extensive workup for a suspected malignancy, no such malignancy was, in fact, identified until September 2011, just prior to the Veteran's death.  Significantly, at no time, either in service, or thereafter, were any of the disabilities which contributed to the Veteran's death found to have had their origin during, or in some way be the result of, the Veteran's period of active military service.  Under the circumstances, there is no evidence supporting the claim, and entitlement to service connection for the cause of the Veteran's death must be denied.  

Nonservice-Connected Death (Survivor's) Pension

A survivor's pension, or death pension benefits, are payable to the surviving spouse because of the nonservice-connected death of a Veteran.  38 U.S.C.A. §§ 1541, 1543 (West 2014); 38 C.F.R. § 3.3(b)(4) (2014).  Basic entitlement exists if the Veteran had qualifying wartime service, or if the Veteran, at the time of death, was receiving or was entitled to receive compensation for a service-connected disability based on service during a period of war.  Qualifying service is service in the active military, naval, or air service for ninety days or more during a period of war (or other criteria not applicable in this case).  38 U.S.C.A. §§ 1513, 1521 (West 2014); 38 C.F.R. § 3.3 (2014).

In the case at hand, the Veteran served in the United States Marine Corps from May 1957 to December 1960, a period of greater than 90 days.  However, the Veteran's service was not during a period of war, and, accordingly, is not qualifying service for the purposes of nonservice-connected death pension.  Accordingly, the appellant's claim for death (survivor's) pension must be denied.  

In evaluating the appellant's claims, the Board has a duty to assess the credibility and weight to be given to the evidence of record.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  In that regard, the appellant has attributed the Veteran's hearing loss and tinnitus to his period of active military service.  However, there is no persuasive evidence that, either in service, or thereafter, the Veteran suffered from either of those disabilities.  Nor is there persuasive evidence that the appellant meets the criteria for an award of service connection for the cause of the Veteran's death.  Finally, the Veteran had no wartime service on which to predicate an award of death pension benefits.  

In reaching this determination, the Board acknowledges the appellant's assertions.  However, the Board rejects those assertions as neither credible nor of particular probative value.  As noted above, there currently exists no evidence that, either in service, or thereafter, the Veteran suffered from either "hearing loss disability" or tinnitus.  At the time of the Veteran's death, service connection was not in effect for any disability.  Significantly, the evidence of record preponderates against finding that the Veteran's death from malignant carcinoma was in any way the result of his period of active military service.  The Veteran did not serve during a period of war, thereby precluding entitlement to death pension benefits as a matter of law.  Under the circumstances, the appellant's claims must be denied.  



ORDER

Entitlement to service connection for bilateral hearing loss for the purpose of accrued benefits is denied.  

Entitlement to service connection for tinnitus for the purpose of accrued benefits is denied.  

Entitlement to service connection for cause of the Veteran's death is denied.  

Entitlement to nonservice-connected death (survivor's) pension is denied.  


REMAND

In addition to the above, the appellant seeks entitlement to service connection for arthritis to include rheumatoid arthritis.  However, a review of the record would appear to indicate that there exist certain due process deficiencies in the adjudication of that claim.  

In that regard, in an unappealed rating decision of January 2010, the RO denied entitlement to service connection for arthritis, to include both polyarthritis of unclear origin and psoriatic arthritis.  However, it was noted at that time that the Veteran's service treatment records were unavailable for review.  Significantly, following the filing of the Veteran's current claim for service connection in July 2011, the RO adjudicated whether new and material evidence had been submitted to reopen the Veteran's previously-denied claim.  However, that adjudication, unlike the previous rating decision, took into consideration recently-received service treatment records.  Under the circumstances the Board finds that the issue of entitlement to service connection for arthritis, to include rheumatoid arthritis must be addressed not on the basis of whether "new and material" evidence has been submitted, but rather on a de novo basis.  See 38 C.F.R. § 3.156(c) (2014).  

Given that any award of service connection theoretically could impact on the appellant's entitlement to aid and attendance on an accrued basis, adjudication of the latter claim is deferred.  

Accordingly, the case is REMANDED to the AOJ for the following action:  

1.  The AOJ should specifically adjudicate the issue of entitlement to service connection for arthritis, including rheumatoid arthritis, on a de novo basis, taking into account all pertinent evidence of record, to include, specifically, recently-acquired service treatment records.  Thereafter, it should readjudicate the appellant's entitlement to special monthly compensation based on a need for aid and attendance.  

2.  Should the benefit sought on appeal remain denied, the appellant and her attorney should be provided with a supplemental statement of the case which contains notice of all relevant action taken on the claim for benefits since October 2013.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                     ______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


